Citation Nr: 1610193	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2007.  The appeal was remanded in December 2011, and has now been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this case.  Specifically, the Veteran's central contention, expressed in his notice of disagreement and substantive appeal, is that his hypertension is related to weight gain as a result of PTSD.  He believes that his obesity, which he describes as an "eating disorder," is the result of service-connected PTSD.  This allegation was unremarked in both the remand instructions and the VA examination.  However, it is the primary basis on which the Veteran claims service connection for hypertension.  

The evidence of record shows that on the military separation examination in April 1974, the Veteran was 69 inches tall and weighed 159 pounds.  Although his height has remained the same, in June 1999, private medical records show he weighed 243 pounds, and VA records show that in October 2006, he weighed 281 pounds.  

Although the examinations did not address his contention, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a connection between PTSD and obesity, as well as between obesity and hypertension, requires medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA psychiatric examination by a psychiatrist to determine whether the Veteran's obesity is at least as likely as not a manifestation of, or otherwise causally related to his service-connected PTSD.  All relevant findings and history must be reported, and the electronic claims file must be available to the examiner in conjunction with the examination.  A rationale must be provided for any conclusions reached.

If the examiner finds that obesity is a manifestation of or causally related to PTSD, an opinion should be provided as to whether the obesity caused or aggravated the Veteran's hypertension.  The examination has been requested to be conducted by a psychiatrist, in the hopes that a single examination can accomplish both aspects of the request.  If, however, the examiner lacks the medical expertise to address a relationship between obesity and hypertension, the electronic claims file should be forwarded to an appropriate physician for an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that obesity caused or aggravated (i.e., increased the severity of) service-connected PTSD.  A rationale for the opinion must be provided.     

2.  After the development has been completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




